                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

MELISSA REYNOLDS and
BOBBY REYNOLDS                                                                  PLAINTIFF

V.                          CASE NO. 4:18-CV-393-JM

SHELTR MUTUAL INSURANCE COMPANY                                               DEFENDANT



                                         ORDER

      Pursuant to the joint stipulation of the parties, this case is dismissed with

prejudice.

      So ordered this 11th day of March, 2019.



                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
